DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
After Final Consideration Pilot Program 2.0
2. 	The Certification and Request for Consideration Under the After Final Consideration Pilot Program 2.0, Amendment, and Remarks, filed 15 October 2021, were reviewed and determined to be compliant the program requirements. Examiner's further search and consideration of the After-Final Response were conducted under the program’s guidelines. 
Response to Amendment
3.	According to the Amendment, filed 15 October 2021, the status of the claims is as follows:
Claims 1, 2, 11, and 12 are currently amended; 
Claims 3-5, 13-16, and 19 are previously presented;
Claims 17, 18, and 20 are as originally filed;
Claims 21-26 are new; and
Claims 6-10 are cancelled.

4.	The rejection of claims 6-10 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, is rendered moot in view of the Amendment, filed 15 October 2021.
5.	The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Response to Arguments
6.	Applicant’s arguments, see Remarks, pp. 9-11, filed 15 October 2021, with respect to the rejection of claims 1-5 and 11-20 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, have been fully considered, and are persuasive in view of the Amendment, filed 15 October.  The rejection of claims 1-5 and 11-20 has been withdrawn. 
Reasons for Allowance
7.	Claims 1-5 and 11-26 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 1-20, the closest prior references to the claimed subject matter are discussed below.
Desai et al., U.S. Patent Application Publication No. 2003/0050546 A1 (“Desai”), teaches the following:
receive a plurality of signals corresponding to a monitored analyte level from the analyte sensor (“single sensor”) (see “Another example involves a single sensor system. In this example, the analyte-related signals are serially obtained from a single sensor, for example, a first analyte-related signal (S.sub.1), a second analyte-related signal (S.sub.2), S.sub.3, S.sub.4, S.sub.5, etc.” in para. [0154]);
 determine a noise filtered signal (“intervening analyte-related signal” or “subsequent analyte-related signal”) based on the plurality of signals (see “In the interpolation aspect, a previous analyte-related signal and a ” in para. [0161]);
select a first dropout compensated signal corresponding to the subsequent signal droput (“rolling analyte measurement values”) based on the noise filtered signal (see “Missing or error-associated signals in the series of analyte-related signals obtained from the analyte monitoring device may be estimated using interpolation before mathematically computing rolling analyte measurement values. Such missing or error-associated signals may also be estimated using extrapolation before mathematically computing rolling analyte measurement values.” in para. [0158]; and see “One embodiment of this second aspect of the present invention includes a method of replacing unusable analyte-related signals when employing an analyte monitoring device to measure an analyte amount or concentration in a subject. A series of analyte-related signals, obtained from the analyte monitoring device over time, is provided wherein each analyte-related signal is related to the amount or concentration of analyte in the subject. An unusable analyte-related signal is replaced with an estimated signal, for example, by either:” in para. [0162]).

Steil et al., U.S. Patent Application Publication No. 2003/013016 A1 (“Steil”), teaches the following:
determine a noise filtered signal based on the plurality of signals (see “In particular embodiments, the digital sensor values Dsig are passed through a pre-filter 400 and then a filter 402 before they are passed to the transmitter 70, as shown in FIG. 16. The filters are used to detect and minimize the effects of anomalous digital sensor values Dsig. Some causes of anomalous digital sensor values Dsig may include temporary signal transients caused by sensor separation from the subcutaneous tissue, sensor noise, power supply noise, temporary disconnects or shorts, and the like. In particular embodiments, each individual digital sensor ” in para. [0243]).

However, neither Steil, Desai, nor the prior art of record teach the device of base claim 1, and the system of base claim 11, including the following, in combination with the other limitations of the base claims 1 and 11, respectively:
determine an occurrence of a subsequent signal dropout for the plurality of signals;
determine a noise-filtered signal based on the plurality of signals;
determine whether a preset time period has elapsed between the previous signal dropout and the subsequent signal dropout;
if the preset time period has elapsed, select a first dropout compensated signal corresponding to the subsequent signal dropout based on the noise-filtered signal;
if the preset time period has not elapsed, select a second dropout compensated signal corresponding to the subsequent signal dropout based on a transition using the previous dropout compensated signal and the noise filtered signal;
determine the monitored analyte level using the selected one of the first dropout compensation signal or the second dropout compensation signal; and
store the selected one of the first dropout compensation signal or the second dropout compensation signal.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        11/02/2021